UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

  

 

United States of America Protective Order
v. m3 “7 20 Cr. 184
USDC SDNY }
Andre Brown, * WOCUMENT |
-SURCFRONICALLY FILED |
Defendant. OCH
“ATE FILED? 1]. iv| Py

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI’’), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy, and confidentiality of individuals; (ii) would impede, if
prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)
would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to
be disclosed to the public or disclosed beyond that which is necessary for the defense of this
criminal case.

2. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

3. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

4. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action.

5. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

6. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Disclosure and Protection of Seized ESI

7. The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation, from various computers, cell phones, and other devices and
storage media.

8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

 

 
Return or Destruction of Material

9. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later. This provision does not apply to any disclosure material or ESI that belongs to the
defendant.

10. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

 
Retention of Jurisdiction

11. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

yp CoLHonwty |L Date: a/ Ll | ZO2d

” Sotriney L. Heavey ~
Assistant United States Attorney

Date:

 

 

Domenick Porco

Counsel for Andre Brown

 

 

GFONORA Kal rh CGZETTI
UNITED STATES DIS T JU

 
Retention of Jurisdiction

11. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

AGREED AND CONSENTED TO:
GEOFFREY S, BERMAN

United States Attorney

by: Date:

Courtnty L. Heavey
Date: 3/) L y F774)

 

Assistayt United States Attorney

   

Counsel for Andre BiSom

SO ORDERED:

Dated: White Plains, New York
March [2, 2020 . / LLU

 

THE HONORABLE Vinceut L. Greeceth

UNITED STATES DISTRICT JUDGE

 
